Citation Nr: 0816111	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-41 657	)	DATE
	)


Received on appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a timely substantive appeal was received following a 
June 2005 rating decision to sever service connection for 
degenerative changes of the right knee. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which severed service connection 
for degenerative changes of the right knee, effective from 
September 1, 2005.  

The veteran appeared and testified at a personal hearing at 
the RO in Manchester, New Hampshire, in May 2005.  
Jurisdiction was transferred to the RO in St. Petersburg, 
Florida.  He also appeared and testified at a Board 
videoconference hearing from the RO in St. Petersburg, 
Florida, in April 2008 before the undersigned Veterans Law 
Judge in Washington, DC.  Transcripts of the personal 
hearings have been added to the record.


FINDINGS OF FACT

1.  In a June 2005 rating decision, VA severed service 
connection for degenerative changes of the right knee, 
effective from September 1, 2005; notice of this decision was 
mailed to the veteran on June 25, 2005; the veteran entered a 
notice of disagreement with this decision in August 2005; and 
VA issued a statement of the case on March 29, 2006.

2.  In August 2006, more than one year after issuance of the 
June 2005 rating decision, and more than 60 days after 
issuance of the statement of the case, through his 
representative, the veteran entered a substantive appeal. 


CONCLUSION OF LAW

A timely substantive appeal was not received following the 
June 2005 rating decision that severed service connection for 
degenerative changes of the right knee, effective from 
September 1, 2005.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.302, 20.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Regarding this timeliness of substantive appeal issue, the 
facts of this case are not in dispute.  The United States 
Court of Appeals for Veterans Claims (Court) has specifically 
held that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), Cf. Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Accordingly, the 
VCAA is inapplicable to the issue of whether a timely 
substantive appeal was received following the June 2005 
rating decision to sever service connection for degenerative 
changes of the right knee.  See VAOPGCPREC 5-2004 (VA is not 
required to provide VCAA notice where that claim cannot be 
substantiated because there is no legal basis for the claim, 
or because undisputed facts render the claimant ineligible 
for the claimed benefit; VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit). 

Timeliness of Substantive Appeal

Under VA regulations, an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2007).

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or 
correspondence containing the necessary information.  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the veteran 
or within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In a June 2005 rating decision, VA severed service connection 
for degenerative changes of the right knee, effective from 
September 1, 2005.  Notice of this decision was mailed to the 
veteran on June 25, 2005.  The veteran entered a notice of 
disagreement with this decision in August 2005.  VA issued a 
statement of the case on March 29, 2006.

In a Statement of Accredited Representative in Appealed Case 
(VA Form 646) dated August 14, 2006, the veteran's 
representative checked the block that referred to appeal of 
an issue that had been addressed in a statement of the case.  
This substantive appeal was dated August 14, 2006.  Date of 
receipt is not indicated by date stamp or other notation.  
Even if the representative's Statement of Accredited 
Representative in Appealed Case (VA Form 646) were received 
on August 14, 2006, the date it was signed, it was still 
received more than one year after issuance of the June 2005 
rating decision on June 25, 2005, and more than 60 days after 
issuance of the statement of the case on March 29, 2006.  
Accordingly, the veteran's VA Form 9 received in August 2006 
is an untimely substantive appeal as to the June 2005 rating 
decision severance of service connection for degenerative 
changes of the right knee.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.202, 20.302. 

The veteran's contentions and testimony, and representative's 
contentions, are essentially that the veteran intended to 
file a substantive appeal, or subjectively believed he had 
filed a substantive appeal, on the severance issue, or that 
early expressions of disagreement prior to issuance of the 
rating decision and prior to issuance of the statement of the 
case should be construed as a timely received substantive 
appeal.  These contentions are without any legal merit.  38 
U.S.C.A. 
§ 7105 establishes generally a series of "very specific, 
sequential procedural steps that must be carried out by a 
claimant and the RO . . . before a claimant may secure 
'appellate review' by the BVA."  Bernard v. Brown, 4 Vet. 
App. 384, 390 (1993) (held substantive appeal was untimely).  
For a review of the sequential procedural steps in a claim, 
see Maggitt v. West, 202 F.3d 1370, 1375 (Fed Cir. 2000).  

The documents the veteran repeatedly refers to in writing and 
personal hearing testimony pertain to a November 2004 
expression of disagreement, which the veteran submitted even 
prior to the actual June 2005 severance decision.  The 
veteran's subjective belief or intent to file a substantive 
appeal is irrelevant to the question of timeliness of receipt 
of a substantive appeal following issuance of a statement of 
the case, especially in a case such as this where the veteran 
is represented by an accredited service organization.  See 
Gibson v. Peake, No. 05-2131 (U.S. Vet. App. Dec. 21, 2007) 
(a purported substantive appeal received prior to statement 
of the case is "premature," and could only serve as a 
notice of disagreement, not substantive appeal; if a timely 
substantive appeal is not received following issuance of 
statement of the case, the decision becomes final).  

The veteran's assertion that a November 2004 expression of 
disagreement with a proposal to sever service connection, 
before even the June 2005 rating decision severing service 
connection, and certainly before issuance of a statement of 
the case (SOC), should constitute a substantive appeal was 
rejected by the Court.  There is a "clear and unambiguous 
statutory and regulatory scheme which requires the filing of 
both an NOD and a formal appeal . . . Appellate review of an 
RO decision is initiated by an NOD and completed by a 
substantive appeal after a statement of the case is furnished 
. . . The purpose of the NOD is to inform the RO of 
appellant's disagreement with the decision."  The Court 
rejected the appellant's argument that his NOD, which was 
received prior to issuance of the SOC, comprised the 
requisite notice of intent to appeal that a substantive 
appeal requires, pointing out that the substantive appeal 
must be received after issuance of the SOC.  Roy v. Brown, 
5 Vet. App. 554, 555 (1993).  For these reasons, the Board 
finds that the veteran, including through his representative, 
did not submit a timely substantive appeal to the June 2005 
rating decision severance of service connection for 
degenerative changes of the right knee.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.202, 20.302. 


ORDER

The veteran did not enter a timely substantive appeal to the 
June 2005 rating decision rating decision to sever service 
connection for degenerative changes of the right knee.


		
A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


